SCHOTT, Judge,
assigning reasons for denying application for rehearing:
In his application for rehearing appellant has emphasized that appellee is not entitled to the alimony set by the trial court because she has real estate worth $50,000. Aside from the fact that this value is not clearly established, the argument is without merit in view of Loyacano v. Loyacano, 358 So.2d 304 (La.1978). There the Supreme Court reversed our decision (345 So.2d 365), and concluded that Mrs. Loyacano was entitled to alimony even though she had assets worth approximately $46,000 and even though some of these assets were easily susceptible of liquidation. The property owned by appellee in the instant case is not so easily susceptible to liquidation and even by appellant’s estimate is not worth substantially more than Mrs. Loyacano’s. In Loyacano the Supreme Court left the decision in large measure to the discretion of the trial judge as to whether the divorced wife’s assets were of sufficient worth to preclude her from alimony. Appellant has not demonstrated an abuse of that discretion in the instant case.